Per Curiam.
There was no stipulation of facts in this case. The only facts properly appearing in the record are those alleged in the first six paragraphs of the first count of the complaint which were admitted in the answer. These are not sufficient for a determination of the single question of law raised in the appeal to this court. See Postemski v. Watrous, 151 Conn. 183, 184, 195 A.2d 425.
Other facts essential to a decision of the sole ground of appeal appear in the memorandum of *706decision and seem to be assumed in one portion of the defendants’ brief although they are denied in another portion of the same brief.
In this situation we cannot determine the appeal on its merits.
There is no error.